     Case 1:19-cv-10023-KPF Document 125 Filed 06/16/20 Page 1 of 4




                   UN
                    ITEDSTATESDISTR
                                  ICTCOURT
                  SOUTHERNDISTR
                              ICTOFNEWYORK

PETRÓLEOSDEVENEZUELA
                   ,S.A
                      .
                      ,PDVSA
PETRÓLEO
       ,S.A
          .
          ,andPDVHOLDING,INC
                           .,

           P
           la
            int
              if
               fsandCou
                      nte
                        rcl
                          aimD
                             efe
                               ndan
                                  ts
                                   ,

     -ag
       ain
         st-                                No
                                             .19C
                                                iv.1
                                                   002
                                                     3(KPF
                                                         )

MUFGUNIONBANK
            ,N.A
               .andGLAS
AMERICASLLC
          ,

            D
            efen
               dan
                 tsandCo
                       unt
                         erc
                           laimP
                               lai
                                 nti
                                   ffs
                                     .



                 DECLARAT
                        IONOFSERG
                                IOTR
                                   IGOPAZ


          SERG
             IOTR
                IGOPAZd
                      ecl
                        are
                          sund
                             erp
                               ena
                                 ltyo
                                    fpe
                                      rju
                                        ry,p
                                           urs
                                             uan
                                               tto28U
                                                    .S.C
                                                       .

§1746
    ,asfo
        llow
           s:

          1
          .     Iamemp
                     loy
                       edb
                         yBl
                           ackRo
                               ckI
                                 nve
                                   stm
                                     entM
                                        anag
                                           emen
                                              t(UK
                                                 )Ltd
                                                    .(“B
                                                       IM,
                                                         ”

anda
   longw
       ithi
          tsa
            ff
             il
              ia
               tes
                 ,“B
                   lackRo
                        ck”
                          ).B
                            IMi
                              saninv
                                   estm
                                      entm
                                         anag
                                            emen
                                               tcomp
                                                   any

in
 corpo
     rat
       edinth
            eUn
              it
               edK
                 ingdoma
                       ndanind
                             ire
                               ct
                                ,who
                                   llyown
                                        eds
                                          ubs
                                            idi
                                              aryo
                                                 fBl
                                                   ackRo
                                                       ck,

I
nc.Th
    eco
      rpo
        rat
          ehe
            adqu
               art
                 erso
                    fBl
                      ackRo
                          ck,In
                              c.a
                                rel
                                  oca
                                    tedinN
                                         ewYo
                                            rk,N
                                               ewYo
                                                  rk.

B
lackRo
     ckd
       oesno
           tma
             int
               ainano
                    ff
                     iceinV
                          ene
                            zue
                              la
                               .Fo
                                 rth
                                   een
                                     ti
                                      ret
                                        yof myemp
                                                loym
                                                   enta
                                                      t

B
lackRo
     ck,Ih
         avewo
             rkedinB
                   lac
                     kRo
                       ck’
                         sLon
                            dono
                               ff
                                ice
                                  .

          2
          .     Ih
                 avewo
                     rkeda
                         tBl
                           ackRo
                               cks
                                 inc
                                   e20
                                     12,wh
                                         ereIamc
                                               urr
                                                 ent
                                                   lya M
                                                       anag
                                                          ing

D
ire
  cto
    r,H
      eado
         fBl
           ackRo
               ck’
                 sEm
                   erg
                     ing M
                         ark
                           etsF
                              ixedI
                                  ncom
                                     e.

          3
          .     C
                ert
                  ainfu
                      ndsan
                          dac
                            cou
                              ntsm
                                 anag
                                    edbyB
                                        lackRo
                                             cka
                                               reth
                                                  eben
                                                     efi
                                                       cia
                                                         l

own
  erso
     fPe
       tró
         leo
           sdeV
              ene
                zue
                  la
                   ,S.A
                      .(“PDVSA
                             ”)No
                                tesd
                                   ue2
                                     020(
                                        the“20
                                             20No
                                                tes
                                                  ”).

B
lackRo
     ckf
       und
         san
           dac
             cou
               ntsh
                  aveb
                     eenho
                         lde
                           rso
                             f2020No
                                   tess
                                      inc
                                        e2016
                                            ,wh
                                              enth
                                                 eyr
                                                   ece
                                                     ived

th
 eNo
   tesinex
         chang
             efo
               rce
                 rta
                   inPDVSAbond
                             sdu
                               etom
                                  atu
                                    reinAp
                                         ri
                                          l2017andNo
                                                   vem
                                                     ber


CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 125 Filed 06/16/20 Page 2 of 4




2017(
    the“2017No
             tes
               ”).B
                  lackRo
                       ckfund
                            sanda
                                ccoun
                                    tsh
                                      avea
                                         lsopu
                                             rch
                                               aseda
                                                   ddi
                                                     tio
                                                       nal2
                                                          020

No
 tesonth
       ese
         con
           dar
             yma
               rke
                 tsin
                    ce201
                        6.

          4
          .     PDVSAh
                     asno
                        tmad
                           epaym
                               ent
                                 sonth
                                     e20
                                       20No
                                          tess
                                             inc
                                               eMay201
                                                     9.

          5
          .     Th
                 e202
                    0No
                      tesw
                         erei
                            ssu
                              edpu
                                 rsu
                                   anttoa
                                        nex
                                          chang
                                              eof
                                                fer(
                                                   the

“E
 xch
   ang
     e”)f
        ir
         sta
           nno
             unc
               edo
                 nSep
                    temb
                       er16
                          ,2016
                              ,pu
                                rsu
                                  anttoanO
                                         ffe
                                           ringC
                                               ircu
                                                  laro
                                                     fth
                                                       at

d
ate(
   the“O
       ffe
         ringC
             ircu
                lar
                  ”).I
                     nbro
                        adt
                          erm
                            s,th
                               eEx
                                 chan
                                    gei
                                      nvo
                                        lvedt
                                            heex
                                               chang
                                                   eofth
                                                       e201
                                                          7

No
 tesf
    orn
      ewlyi
          ssu
            ed20
               20No
                  tes
                    .Th
                      e202
                         0No
                           tesw
                              ereU
                                 .S.d
                                    oll
                                      ar-
                                        den
                                          omin
                                             ated
                                                ,andw
                                                    ere

s
ecu
  redbyap
        led
          geo
            f50
              .1%o
                 fth
                   esh
                     are
                       sinC
                          ITGOHo
                               lding
                                   ,In
                                     c.(
                                       the“P
                                           ledg
                                              e”)
                                                .

          6
          .     C
                ert
                  ainfu
                      ndsan
                          dac
                            cou
                              ntsm
                                 anag
                                    edbyB
                                        lackRo
                                             ckh
                                               eld2017No
                                                       tes

e
lig
  ibl
    etob
       eten
          der
            edinth
                 eEx
                   chang
                       e.

          7
          .     I
                tha
                  sbe
                    enb
                      rou
                        ghttomya
                               tt
                                ent
                                  ionth
                                      ato
                                        neo
                                          fPl
                                            ain
                                              ti
                                               ffs
                                                 ’ex
                                                   per
                                                     ts
                                                      ,Da
                                                        vid

H
inm
  an,h
     asa
       sse
         rtedth
              at
               ,atth
                   etim
                      eofth
                          eEx
                            chang
                                e,“
                                  anin
                                     st
                                      itu
                                        tion
                                           alinv
                                               esto
                                                  rwou
                                                     ldh
                                                       ave

b
eenaw
    are(o
        ratam
            inimumsho
                    uldh
                       aveb
                          eenaw
                              are
                                )ofth
                                    einv
                                       alid
                                          ityr
                                             iska
                                                sso
                                                  cia
                                                    tedw
                                                       ithth
                                                           e

2020No
     tes
       ”an
         dth
           e“pu
              rpo
                rtedp
                    ledg
                       eofC
                          ITGO
                             .”Con
                                 tra
                                   rytoth
                                        isa
                                          sse
                                            rt
                                             ion
                                               ,ne
                                                 ith
                                                   erI
                                                     ,no
                                                       rto

mykn
   owl
     edg
       eanyo
           nee
             lsea
                tBl
                  ackRo
                      ck,b
                         el
                          iev
                            edth
                               atth
                                  eleg
                                     al
                                      ityo
                                         fth
                                           eNo
                                             teso
                                                rth
                                                  ePl
                                                    edg
                                                      e

w
assub
    jec
      ttoanyl
            egi
              tim
                atequ
                    est
                      ionu
                         nde
                           ran
                             ylaw
                                ,in
                                  clud
                                     ingV
                                        ene
                                          zue
                                            lanl
                                               aw.

          8
          .     Iw
                 asa
                   lsoaw
                       aref
                          romt
                             heO
                               ffe
                                 ringC
                                     irc
                                       ula
                                         rth
                                           atHog
                                               anLo
                                                  vel
                                                    lsUSLLP

h
adp
  ass
    edo
      nis
        sue
          sofN
             ewYo
                rkl
                  awandth
                        atD
                          esp
                            achod
                                eAb
                                  oga
                                    dosHog
                                         anLov
                                             ell
                                               s,S
                                                 .C.

(
tog
  eth
    erw
      ithHog
           anLov
               el
                lsUSLLP
                      ,“H
                        oganLov
                              ell
                                s”)h
                                   adp
                                     ass
                                       edo
                                         nis
                                           sue
                                             sofV
                                                ene
                                                  zue
                                                    lan

l
aw.Iw
    asaw
       areth
           atth
              eOf
                fer
                  ingC
                     ircu
                        lard
                           idno
                              tid
                                ent
                                  ifyanyr
                                        iskth
                                            atth
                                               eEx
                                                 chang
                                                     ewou
                                                        ldb
                                                          e

d
eem
  edi
    nva
      lidund
           erV
             ene
               zue
                 lanl
                    aw,a
                       lthou
                           ghi
                             tex
                               ten
                                 siv
                                   elyd
                                      isc
                                        los
                                          edo
                                            the
                                              rri
                                                sks
                                                  .Inad
                                                      dit
                                                        ion
                                                          ,

Iw
 asaw
    areth
        atPDVSA
              ,PDVSAP
                    etró
                       leo
                         ,S.A
                            .,andPDVHo
                                     ldin
                                        g,I
                                          nc.r
                                             epr
                                               esen
                                                  tedi
                                                     nth
                                                       e

t
ran
  sac
    tiondo
         cum
           ent
             sth
               att
                 heyh
                    adau
                       tho
                         ri
                          tyt
                            oen
                              terin
                                  toth
                                     etr
                                       ans
                                         act
                                           ion
                                             sth
                                               atm
                                                 adeu
                                                    pth
                                                      e



                                   2
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 125 Filed 06/16/20 Page 3 of 4




Ex
 cha
   nge
     ,in
       clud
          ingth
              eis
                suan
                   ceo
                     fth
                       e20
                         20N
                           ote
                             sandth
                                  eas
                                    soc
                                      iat
                                        edP
                                          ledg
                                             e.Ib
                                                el
                                                 iev
                                                   edth
                                                      at
                                                       ,if

Hog
  anLo
     vel
       lsh
         adi
           den
             ti
              fiedanyl
                     ega
                       lri
                         sksun
                             derN
                                ewYo
                                   rko
                                     rVen
                                        ezu
                                          elanl
                                              aww
                                                ithr
                                                   esp
                                                     ectto

th
 eva
   lid
     ityo
        fth
          eEx
            chan
               ge,th
                   ePDVSAp
                         art
                           ieswo
                               uldno
                                   thav
                                      emad
                                         etho
                                            ser
                                              epr
                                                esen
                                                   tat
                                                     ion
                                                       s,and

anys
   uchl
      ega
        lri
          skswo
              uldh
                 aveb
                    eend
                       isc
                         los
                           ed.A
                              cco
                                rding
                                    ly,B
                                       lackRo
                                            ckr
                                              eason
                                                  abl
                                                    yre
                                                      liedo
                                                          n

tho
  ser
    epr
      esen
         tat
           ion
             san
               dth
                 eab
                   sen
                     ceo
                       fanyd
                           isc
                             losu
                                rei
                                  nth
                                    eOf
                                      fer
                                        ingC
                                           irc
                                             ula
                                               rofan
                                                   yri
                                                     sks

r
ela
  tin
    gtoth
        eva
          lid
            ityo
               fth
                 e20
                   20No
                      teso
                         rth
                           ePl
                             edg
                               eind
                                  eci
                                    dingt
                                        oinv
                                           estinth
                                                 e2020N
                                                      ote
                                                        s.

          9
          .     Iw
                 asaw
                    are
                      ,atth
                          etim
                             eofth
                                 eEx
                                   chan
                                      ge(
                                        anda
                                           tth
                                             etim
                                                eth
                                                  atc
                                                    ert
                                                      ain

B
lackRo
     ckf
       und
         san
           dac
             cou
               ntsm
                  ades
                     eco
                       nda
                         ryp
                           urch
                              ase
                                sofNo
                                    tes
                                      ),th
                                         atth
                                            e202
                                               0No
                                                 tesa
                                                    ndth
                                                       e

P
led
  gew
    eretob
         egov
            ern
              edb
                yNewYo
                     rkl
                       aw,a
                          sst
                            atedi
                                nPDVSA
                                     ’sO
                                       ffe
                                         ringC
                                             ircu
                                                larandth
                                                       e

o
the
  rgo
    ver
      nin
        gag
          reem
             ent
               s. Th
                   ese
                     lec
                       tio
                         nofN
                            ewYo
                               rkl
                                 awinth
                                      ebon
                                         dind
                                            entu
                                               rea
                                                 ndp
                                                   ledg
                                                      e

ands
   ecu
     ri
      tyag
         reem
            entw
               asanimpo
                      rta
                        ntf
                          acto
                             rinB
                                lackRo
                                     ck’
                                       sde
                                         cis
                                           iontop
                                                art
                                                  icip
                                                     ateinth
                                                           e

Ex
 cha
   nge
     .Web
        eli
          evedth
               echo
                  iceo
                     fNewYo
                          rkl
                            awwou
                                ldin
                                   sul
                                     ateu
                                        sfr
                                          omt
                                            her
                                              iskt
                                                 hatth
                                                     e

V
ene
  zue
    lang
       ove
         rnm
           entwou
                ldu
                  selo
                     call
                        awtoth
                             ede
                               tr
                                imen
                                   tofn
                                      oteho
                                          lde
                                            rs
                                             .

          10
           .    C
                ert
                  ainB
                     lackRo
                          ckfun
                              dsanda
                                   cco
                                     unt
                                       sth
                                         atIm
                                            anag
                                               epa
                                                 rt
                                                  icip
                                                     ate
                                                       dinth
                                                           e

Ex
 cha
   nge
     ,wh
       ichc
          los
            edo
              nOc
                tob
                  er2
                    8,2
                      016
                        .

          11
           .    N
                ei
                 the
                   rIn
                     or,t
                        omykn
                            owl
                              edg
                                e,any
                                    onea
                                       tth
                                         eBl
                                           ackR
                                              ockfund
                                                    sand

a
cco
  unt
    sth
      atIm
         anag
            ebe
              li
               eveda
                   tth
                     etim
                        eofth
                            eEx
                              chan
                                 ge,o
                                    raf
                                      ter
                                        ,th
                                          atth
                                             etr
                                               ans
                                                 act
                                                   ion
                                                     s

v
iol
  atedan
       ypr
         ovi
           siono
               fVen
                  ezu
                    elanl
                        aw.No
                            rdidw
                                ebe
                                  lie
                                    vet
                                      hatth
                                          erew
                                             asa
                                               nyr
                                                 iskth
                                                     atth
                                                        e

No
 teso
    rth
      ePl
        edg
          ewe
            reinv
                ali
                  d.



Pu
 rsu
   antto28U
          .S.C
             .§1
               746
                 ,Id
                   ecl
                     areu
                        nde
                          rpen
                             altyo
                                 fpe
                                   rju
                                     ryund
                                         erth
                                            elaw
                                               soft
                                                  heUn
                                                     it
                                                      ed

S
tat
  eso
    fAm
      eri
        cath
           atth
              efo
                reg
                  oingi
                      stru
                         eandco
                              rre
                                ct
                                 .




                                   3
CONF
   IDENT
       IAL
    Case 1:19-cv-10023-KPF Document 125 Filed 06/16/20 Page 4 of 4




Ex
 ecu
   ted
     :Ve
       rbi
         er,Sw
             it
              zer
                land
                                Jun
                                  e9,2020




                                _       _    _    _   _        _     _   _   _
                                            S
                                            erg
                                              ioT
                                                rigoP
                                                    az




                                    4
CONF
   IDENT
       IAL
